PER CURIAM.
Patricia McKinney, etc., et al, appeal an adverse final judgment entered in favor of appellee Fortune Insurance Company. We affirm, finding that there are no genuine issues of material fact and that section 319.30, Florida Statutes (2004), is inapplicable where, as here, the vehicle is not a “total loss” as defined in that section.
Section 319.30 defines a vehicle which constitutes a “total loss” as one when there is an agreement between the insurance company and the vehicle owner to replace the vehicle with one of like kind and quality. The record in this case shows that no such agreement existed between McKinney, the vehicle’s owner, and Fortune. Thus, as a matter of law, section 319.30 does not apply because the vehicle was not a total loss as defined in the statute.
We find no merit to the remaining arguments McKinney raised in this appeal, and do not find that there are any genuine issues of material fact so as to preclude the entry of final judgment in Fortune’s favor.
Affirmed.